Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 5, 9, 13 and 17 have been amended. Claims 1-20 have been examined.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1, 9 and 17, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
a digital document specifying a guarantee and one or more zero- knowledge proofs (ZKPs) generated using a homomorphic encryption scheme for verifying values associated with the guarantee, wherein the guarantee is made by at least a first guarantor to a beneficiary, and the digital document specifies one or more predetermined conditions of executing the guarantee, wherein the ZKPs comprise an encrypted actual loan amount, an encrypted remaining loanable amount, and an encrypted maximum loanable amount; verifying the one or more ZKPs based on determining whether the encrypted actual loan amount and the encrypted remaining loanable amount add up to the encrypted maximum loanable amount
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. (U.S. Patent Application Publication 2020/0374135) teaches homomorphic encryption of the balance of an asset account on a blockchain contract (note Abstract), but fails to teach the details of the limitations identified in the reasons for allowance.

Li et al. (U.S. Patent Application Publication 2020/0034834) teaches a blockchain that uses a ZKP on a commitment value (note Abstract), but fails to teach the details of the limitations identified in the reasons for allowance.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J Pearson/Primary Examiner, Art Unit 2438